*458Same Case — On an Application for a Re-hearing.
By the court: ' (Slidell, J., absent.)
Eustis, C. J.
The counsel for the appellees has asked for a re-hearing in this case, on the ground that the sheriff had no right to make the seizure of the goods in the store, even if the sale was fraudulent; and that, consequently, nominal damages must be due for this illegal act.
Conceding this to be true, the damages, under our view of the case, would be strictly nominal, for a sum over which the court of the first instance would not have jurisdiction.
We therefore, according to the uniform usage, give a party nothing, where his right amounts only to so small an amount, of which the law scarcely can be said to take heed. Those demands can be recovered before justices of the peace; but the higher courts aught not to be occupied with them.
The re-hearing is therefore refused.